SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended June 30, 2014 Commission file number 000-54662 Beamz Interactive, Inc. (Name of registrant as specified in its charter) Delaware 94-3399024 (State or other jurisdiction of incorporation) (IRS employer identification no.) 15354 N. 83rd Way, Suite 101 Scottsdale, Arizona 85260 (480) 424-2053 (Address of principal executive offices) (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange A. Yes o No x As of September 24, 2014, 53,803,411 shares of the registrant’s $.001 par value common stock were issued and outstanding (“Common Stock”). The aggregate market value of the registrant’s voting and non-voting securities held by persons other than affiliates of the registrant – computed at the price at which the registrant’s common equity was last sold is $576,424 EXPLANATORY NOTE The purpose of this Amendment No. 1 to Beamz Interactive, Inc.’s Annual Report on Form 10-K for the fiscal year ended June 30, 2014, filed with the Securities and Exchange Commission on October 14, 2014, is solely to include exhibits that were inadvertently omitted from such filing. No substantive changes have been made to the Form 10-K. This Amendment does not reflect events that may have occurred subsequent to the original filing date. BEAMZ INTERACTIVE, INC. FORM 10-K JUNE 30, 2014 PART I ITEM 1. BUSINESS 3 ITEM 1A. RISK FACTORS 7 ITEM 1B. UNRESOLVED STAFF COMMENTS 7 ITEM 2. PROPERTIES 7 ITEM 3. LEGAL PROCEEDINGS 7 ITEM 4. MINE SAFETY DISCLOSURES 7 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 8 ITEM 6. SELECTED FINANCIAL DATA 9 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 9 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 14 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 15 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 33 ITEM 9A. CONTROLS AND PROCEDURES 33 ITEM 9B. OTHER INFORMATION 33 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 34 ITEM 11. EXECUTIVE COMPENSATION 35 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 40 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 43 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 44 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 45 EMERGING GROWTH COMPANY STATUS As a result of the Jumpstart Our Business Startups Act (the “JOBS Act”), enacted in 2012, the information that we are required to disclose has been reduced in a number of ways because, in addition to being a smaller reporting company, we also qualify as an “emerging growth company,” as defined in the JOBS Act (an “EGC”). We will retain that status until the earliest of (A) the last day of the fiscal year in which we have total annual gross revenues of $1,000,000,000 (as indexed for inflation in the manner set forth in the JOBS Act) or more; (B) the last day of the fiscal year following the fifth anniversary of the date of the first sale of our Common Stock pursuant to an effective registration statement under the Securities Act of 1933; (C) the date on which we have, during the previous 3-year period, issued more than $1,000,000,000 in non-convertible debt; or (D) the date on which we are deemed to be a “large accelerated filer,” as defined in Rule 12b-2 under the Exchange Act or any successor thereto. As an EGC, we will continue to be relieved from certain significant disclosure requirements, even if we no longer qualify as a smaller reporting company, including the following: · EGCs are excluded from Section 404(b) of the Sarbanes-Oxley Act, which requires our auditors to attest to and report on internal controls over financial reporting. The JOBS Act also amended Section 103(a)(3) of the Sarbanes-Oxley Act to provide that (i) any new rules that may be adopted by the PCAOB requiring mandatory audit firm rotation or changes to the auditor’s report to include auditor discussion and analysis (each of which is currently under consideration by the PCAOB) shall not apply to an audit of an EGC and (ii) any other future rules adopted by the PCAOB will not apply to our audits unless the SEC determines otherwise. 2 · The JOBS Act amended Section 7(a) of the Securities Act to provide that as an EGC we need not present more than two years of audited financial statements in an initial public offering registration statement and in any other registration statement need not present selected financial data pursuant to Item 301 of Regulation S-K for any period prior to the earliest audited period presented in connection with such initial public offering. In addition, as an EGC we are not required to comply with any new or revised financial accounting standard until such date as a private company (i.e., a company that is not an “issuer” as defined by Section 2(a) of the Sarbanes-Oxley Act) is required to comply with such new or revised accounting standard. Corresponding changes have been made to the Exchange Act, which relates to periodic reporting requirements, which would be applicable to us if we were required to comply with them. Also, as long as we are an EGC, we may continue to comply with the reduced requirements applicable to smaller reporting companies under Item 402 of Regulation S-K, which requires extensive quantitative and qualitative disclosure regarding executive compensation · The JOBS Act will also continue to exempt us from the following additional compensation-related disclosure provisions that were imposed on U.S. public companies pursuant to the Dodd-Frank Act: (i) the advisory vote on executive compensation required by Section 14A(a) of the Exchange Act, (ii) the requirements of Section 14A(b) of the Exchange Act relating to stockholder advisory votes on “golden parachute” compensation, (iii) the requirements of Section 14(i) of the Exchange Act as to disclosure relating to the relationship between executive compensation and our financial performance, and the requirement of Section 953(b)(1) of the Dodd-Frank Act, which will require disclosure as to the relationship between the compensation of our chief executive officer and median employee pay. As an EGC, we have elected to use the extended transition period for complying with new or revised accounting standards pursuant to Section 107(b) of the JOBS Act. As a result of this election, our financial statements may not be comparable to companies that comply with public company effective dates for such new or revised standards. PART I ITEM 1. BUSINESS General We were incorporated in Delaware in 2001 under the name HumanBeams, Inc. On December 18, 2007, we changed our name to Beamz Interactive, Inc. Our principal executive office is located at 15354 North 83rd Way, Suite 101, Scottsdale, Arizona 85260, and our telephone number is 480-424-2053. Our principal operations are located in Scottsdale, Arizona. Our website address is www.thebeamz.com. Products We have developed an interactive music and laser controller technology that can be implemented in a wide variety of music, game, education, therapy, senior care, lighting and consumer applications. Our professional and consumer products (”Beamz Education and Healthcare”, or “Beamz EHC” and “Beamz by Flo” product families and collectively the “Beamz” or “Beamz Products”) can bring music to everyone in a manner that has previously not been possible. By connecting the Beamz to a PC or MAC computer, iPad, or iPhone, depending upon the model, and installing the associated software, the user can “play” a wide range of digitized musical instruments by simply interrupting one or more laser beams with their hands, or by playing the touch screen on their mobile device. This allows them to create great music in conjunction with a background rhythm track of original, popular, and children’s songs across numerous music genres (e.g., jazz, blues, hip hop, rock, classical or Latin). In each song, the user can select up to twelve different instruments, music clips and sound effects that are harmoniously paired with a background rhythm track, resulting in hundreds of instruments to choose from across all songs in the Beamz music library. These are often actual recordings of artists playing such instruments, and thus sound just like a high quality digital recording of the instrument. By following the diagram on the screen of the attached device, the user is able to identify which laser beam controls the various instruments. Beamz songs are harmonious regardless of how they are played and the music samples assigned to a laser beam offer additional complexity, often with several notes, chords and/or series of music samples controlled by touching one of the laser beams. Because the music is harmonious, no matter which laser beam is interrupted, no previous musical background or training is required to play and enjoy music with the Beamz. 3 The Beamz laser controller hardware is a combination of buttons, rocker switches and class 2 laser beams that function as controls and switches for triggering commands in software applications. In the combination of the Beamz laser controller with the Beamz interactive music software application, the laser controller is the trigger and playback method for single music notes, chords, sound effects, vocals and music files. Playback varies depending on how each Beamz song is constructed, how a user decides to use the buttons and rocker switches, and how they interrupt the laser beams (e.g. by putting their hands or any other object through the path of the laser beams). We have commercialized several products that use the Beamz interactive laser controller technology for music making and music-controller related products. Our Beamz EHC product family includes the Professional and Home Editions. The Professional Edition is designed for use by professionals in educational or therapeutic settings. In schools, for example, the Beamz is being used to teach learning concepts, implement therapy protocols in special needs classrooms, or as a sensory solution for children with autism or other disabilities. When used in a therapeutic setting or in a senior home or living facility, the Beamz Professional Edition can be used to motivate children, adults and seniors to achieve their therapeutic goals through the use of music. In addition, during the upcoming months, Beamz is planning to offer professional lesson plans and therapeutic protocol manuals, all of which will be paired and used with Beamz music content, and adapter plates that allow the user to attach the Beamz to a desk, wheelchair, or other platform. The Beamz can also be paired with switches that allow users who are unable to readily break the laser beams to play the sounds to simply push a switch to generate the same result. When paired with the appropriate content and these additional accessories when needed, the Beamz Professional becomes a compelling solution for professional education and therapeutic professionals alike. In addition, we offer a Beamz Home Edition, which is universally designed so that anyone, regardless of age or ability level, can actively participate in making music. In addition to the sheer pleasure of playing music and creating original song mixes, Beamz can be used in very specific ways to target skill development or extend physical and cognitive therapies at home. Beamz software is totally accessible, meaning if a family member requires the use of a switch, adapted keyboard, touch surface or other option the ability to connect is built in. As of September 2014, our primary product offering consists of three product lines: the Beamz EHC product family, which includes the Beamz EHC Professional and Home Editions, the Beamz By Flo consumer product family, and stand-alone software applications that work on PCs, MACs, iPhones, iPads and Android devices without connecting to the Beamz hardware. The basic technology for these products has been in full production since late 2010. We produced and distributed to customers approximately 13,000 units of our first and second generation Beamz products. The first units of our Beamz by Flo product began shipping in September 2013 and the Beamz EHC product family first shipped in January 2014. In addition to these primary product lines, we also offer a variety of music and other content which can be purchased for use with our applications and/or the Beamz Products. During the year ended June 30, 2014 the Company had two customers that represented approximately 46% of net sales. The Company had no accounts receivable at June 30, 2014 from these customers. Future Products In August 2014 we introduced our Android tablet and mobile phone applications and are planning to introduce an update to these applications in 2015 that will allow them to also be used with the Beamz hardware products, similar to the iOS products we currently offer. Also in 2015 we expect to introduce compatibility with Windows 8 tablet devices. In September 2014 we will be introducing our new early learning iOS and Android applications, which include interactive music and video content. We also expect to continue to develop ongoing releases of lesson plans, therapeutic protocols and music content for use both with the Beamz hardware products and applications. In the future, we expect to also address new market opportunities such as the toy or gaming markets. Marketing We believe we are uniquely positioned to make significant inroads in the sizable education, therapy and special needs markets worldwide. We are currently marketing the Beamz EHC Professional Edition through direct sales to select education markets to build awareness for our products with educators. Our plans also include working with therapists and educators to continue to develop lesson plans and therapeutic protocols for use with the Beamz EHC Professional Edition products. Those collaborations include endorsements from the educators and therapists with whom we are working, as well as their availability for press events and joint presentations at industry trade shows. We have also redesigned our website to feature both the Professional and Home editions of the Beamz EHC family of products. The website includes numerous videos that demonstrate use of the Beamz in various educational, special needs and/or therapeutic situations. In the senior, special needs, and early learning home markets, we intend to advertise the Beamz EHC Home Edition product to individuals and their families through a digital marketing campaign that includes e-mail, social media, YouTube and Google ad campaigns, particularly through the holiday season. We are also pursuing relationships with select retailers who specialize in sales to the special needs community, as well as with organizations that are also directly involved with individuals who receive services in their homes, and we will participate in trade shows directed at these markets, such as the American Therapy Recreation Association (“ATRA”) trade show, which we recently attended. 4 Sales and Distribution Strategy Our historical sales and distribution strategy included marketing products on the Beamz web site, on Amazon, with various affiliates and online retailers, in certain retail musical instrument stores, in selected consumer retailers and with select international distributors. Sales Staff Efforts. In addition to our direct sales strategy in select education markets, we have entered into agreements with more than twenty select educational product resellers worldwide and intend to continue to build our reseller network as awareness in the education market grows. We are in the process of building a similar reseller network in the therapy and senior living market and are pursuing a direct sales effort to large corporate providers of senior living facilities. We currently have two international sales resources based in the United Kingdom and two United States sales resources – one who is dedicated to educational market sales and the second who is dedicated to sales in the therapy and senior living markets. We intend to add additional sales resources as funding permits. Website and Internet Marketing Strategy. We intend to employ a digital marketing campaign, including e-mail, social media, YouTube and Google ad campaigns to not only increase awareness of our products, but also to drive sales through our web store. Strategic Relationships. We have recently entered into agreements with The Learning Station and Gigglebellies (Magic Factory) to adapt a variety of their early learning educational and entertainment videos for use with the Beamz Products and Beamz Applications, which are available for PC, MAC, iOS and Android operating systems. These newly adapted videos form the basis of our early learning content and are targeted at children from age two through early grammar school. This content is also being promoted through e-mail campaigns and social media in order to drive sales through our applications. In addition, we are collaborating with Learning Station for the creation of educational lesson plans for use with the Learning Station/Beamz video content and both Learning Station and Gigglebellies will be promoting the Beamz early learning content which incorporates their videos to their respective customer bases. We expect to seek strategic relationships with other companies such as Learning Station and Gigglebellies in order to continue to build a wide variety of our application content offering, as well as to extend the Beamz technology into other markets, such as toys or gaming. Research and Development We believe continued innovation through research and development is critical to our future success. Through June 30, 2014, our research and development was conducted by a number of outside hardware and software contractors that are under contract with us to develop new products that can be integrated with our current product lines. We spent $907,055 on research and development in fiscal 2014 and $880,379 in fiscal 2013. We believe that our current research and development effort is sufficient for our current needs; however, we may increase our research and development expenditures depending on the progress of our ongoing efforts, closure of additional customers, strategic relationships, and the availability of funding. Manufacturing and Assembly Assembly of our primary products occurs at Chen-Source, Inc., a Taiwanese company (“Chen-Source”). We believe Chen-Source has the capability to manufacture the product in high volumes at reasonable costs. Currently, Chen-Source is our only Beamz Product hardware vendor. If their facility experiences a disruption, we would have no other means of assembling those components until we are able to develop the same capability at an alternative facility. A vendor selection process will be used to choose the manufacturer for our future products. Intellectual Property We believe that in order to maintain a competitive advantage in the marketplace, we must develop and maintain the proprietary aspects of our technologies. We rely on a combination of patent, copyright, trademark and other intellectual property rights and measures to protect our intellectual property. Our patent portfolio includes rights to patents and patent applications that we own. We seek patent protection in the United States and internationally for our products and technologies where and when we believe it is appropriate. United States patents are granted generally for a term of twenty years from the earliest effective priority date of the patent application. The actual protection afforded by a foreign patent, which can vary from country to country, depends on the type of patent, the scope of its claims and the availability of legal remedies in the country. We also rely on other forms of intellectual property rights and measures, including nondisclosure and confidentiality agreements, to maintain and protect proprietary aspects of our products and technologies. We require our consultants to execute confidentiality agreements in connection with their consulting relationships with us. We also require our consultants to disclose and assign to us all inventions conceived during the term of their engagement while using our property or which relate to our business. 5 Patents and Patent Applications Our strategy is to aggressively file, secure, and maintain a broad range of patents and other intellectual property to protect our current and future business. Currently, we have seven U.S. Utility Patents and one U.S. Design Patent. We also have five pending U.S. Utility Patent Applications, three pending International Utility Patent Applications and three pending International Patent Cooperation Treaty (“PCT”) Patents Applications. We have four U.S. Registered Trademarks: the Beamz name, the Beamz logo, the name “iBeamz” and the phrase “Play the Light” and two pending foreign trademark applications. We have a U.S. Registered Copyright on our core Beamz software. We have filed, or will file, copyrights on our original music and software. License Arrangements On August 30, 2012 we restructured our licensing arrangement with Cypher Entertainment Group, LLC (“Cypher”) by terminating our joint venture in favor of entering into a license agreement directly with Cypher (the “Cypher License Agreement”). The restructured agreement expires May 19, 2021. Pursuant to the Cypher License Agreement, we granted Cypher a worldwide, exclusive right and license to develop and manufacture a specific version of the Beamz, the Smart Phone Beamz Player, and market it to online and in-store mass retail channels. This license was subsequently amended on April 4, 2013. Pursuant to the license agreement and the amendment to the license agreement, Beamz has retained the right to market the new Smart Phone Beamz Player product to a range of other channels, including the professional, DJ, retirement, education, special needs and select internet consumer markets and to make any other Beamz Products that are powered by smart phones or any other devices. The Cypher License Agreement provides for payments to Beamz for the use of the original content included on the Smart Phone Beamz Player (the “Beamz Content”) equal to $1.50/Unit plus 100% of the out-of-pocket third-party royalties associated with such Beamz Content. In addition, for each Unit sold by Cypher, Cypher will pay Beamz a royalty equal to thirteen (13%) of the manufacturer contract purchase price for such product. Similarly, we will purchase Smart Phone Beamz Players from Cypher at cost plus thirteen percent (13%) of the manufactured cost for Beamz sales of such new product. Beamz has retained the right to develop, manufacture or license any other products or versions of the Beamz Products as it may desire, other than the Smart Phone Beamz Player product family. Pursuant to the April 4, 2013 amendment, Beamz will pay Cypher a royalty equal to 5% of Beamz’ contract manufacturer cost on any new product developed by Beamz that is powered by, and used with, a smart phone. On April 17, 2013 we entered into a perpetual licensing agreement with Mindsight, LLC. Pursuant to the agreement, Mindsight is developing an interactive music audit engine that allows Beamz to operate on a variety of operating systems including Mac, Windows, iOS, and Android. Beamz has the exclusive right to use this technology in Beamz’ markets. We have agreements with a number of music labels and/or licensing agencies—EMI Music Services, Walt Disney Records, Blind Pig Records, Sony Records, Harry Fox Agency, Inc., Rhino Entertainment, Warner Music Inc., and others—whereby we license the right to use a broad range of songs and videos for use on the Beamz. We believe this adds an exciting multi-media video dimension, enabling the user to display the music video on a television or large monitor while playing the Beamz along with the song. We currently offer a library of over 300 interactive songs for sale on our web site, which we intend to continue to grow via both internal development and third-party artist relationships. These agreements fall into three primary categories: Original Music Licenses Beamz licenses original music from various labels, publishers and recording artists. In general, the agreements with recording artists provide that they will receive 30% of the net revenue received by Beamz for the sale of such original music. Synchronization and Master Lease Agreements Video song synchronization agreements grant Beamz a worldwide, nonexclusive, irrevocable, unencumbered and transferable right to use, perform, reproduce, and fix the compositions in synchronization with visual images when used in conjunction with the Beamz device. Each license includes two components, one with a record company (e.g. Hollywood Records and Walt Disney Records, Capital Records, LLC dba EMI Music Services, Rhino Entertainment, Blind Pig Records, Polyvinyl Record Company, and others,) and one with the music publisher (i.e. Seven Peaks Music and Seven Summits Music, EMI Music Publishing, Warner Music Inc., Viper Music, Sony ATV Music Publishing LLC, Polyvinyl Record Company, and others). In general, for downloads, Beamz pays both the music publishers and the record label the greater of $0.30 per sale or 17.5% of the net sales of the licensed product. In the case of licensed product that is included with the Beamz Products, Beamz pays both the publisher and the label $0.15 for each licensed product. Such agreements typically have a term of ten years and call for non-refundable advances that are recoupable from all compensation otherwise payable by Beamz to the licensors. Mechanical Licensing Agreements Beamz also secures statutory rate mechanical licenses from various publishers, and via the Harry Fox Agency, for its audio-only cover versions of popular songs. The mechanical licensing rate is $0.091 for each licensed product sold. 6 Competition While there are no direct competitors for the Beamz Products and technology, there are several indirect competitors in both the education and health care market and the consumer market. In education and health care, there are various options that may be chosen by an educator or therapist for accomplishing their particular goals with their students, patients or seniors. While some of those products may include a musical aspect, none provide the music-making enjoyment or stimulation in the same manner as the Beamz Products. There are indirect competitors in the consumer market as well who make products consumers may compare to the Beamz music-making experience. These include traditional musical instruments, electronic keyboards/digital pianos and music games using pre-programmed music (e.g. Guitar Hero, Rock Band, and DJ Hero) on PCs, consoles and mobile devices. Although some of the products offered in Beamz' markets include pre-programmed instrument notes and chords from hundreds of different instruments plus options to play into pre-programmed rhythm tracks, they are not setup to allow for immediate recreational or therapeutic music making. In contrast, Beamz songs are setup to be harmonious regardless of how they are played and the music samples assigned to a laser beam offer more complexity, often with several notes, chords and/or series of music samples controlled by touching one of the laser beams. Employees As of the date of this filing, we had two full-time employees. All other management and business operations services are provided on a consulting contract basis. We have consulting contracts with nine key individuals or firms that provide sales, engineering, software development, song and content production, operations, accounting, and marketing services. All such contracts may be terminated with sixty days’ notice. Upon completion of our current private offering, we anticipate converting some of these contractors to employee status. ITEM 1A. RISK FACTORS As a smaller reporting company, we are not required to provide this information. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES We do not own any real property. We lease approximately 5,800 square feet of space from Arizona Design LLC for $5,500/month. This lease terminates May 31, 2015. We believe that our current facilities are sufficient to meet our needs for the foreseeable future. ITEM 3. LEGAL PROCEEDINGS None. ITEM 4. MINE SAFETY DISCLOSURES Not Applicable 7 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information We registered and began to be traded on the OTCQB under the symbol “BZIC,” on January 22, 2013 but there is a limited active public market for our securities at this time. OTCQB is one of three tiers established by OTC Markets Group, Inc., which operates one of the world’s largest electronic interdealer quotation systems for broker-dealers to trade securities not listed on a national exchange. The following table sets forth the high and low sales price information of the Company’s common stock for the quarterly periods indicated as reported by NASDAQ. Please note that we do not have this information for the quarter ended September 30, 2012 or December 31, 2012 because we were not yet traded on the OTCQB. YEAR QUARTER ENDING HIGH LOW September 30, 2012 N/A N/A December 31, 2012 N/A N/A March 31, 2013 June 30, 2013 September 30, 2013 December 31, 2013 March 31, 2014 June 30, 2014 As of September 24, 2014, we had 53,803,411 shares of Common Stock outstanding and 796,039 shares of Series D Convertible Preferred Stock outstanding that are convertible into 7,960,310 shares of Common Stock. We also have outstanding options for the purchase of 23,325 shares of Common Stock, warrants for the purchase of 1,437,015 shares of Common Stock, and Convertible Secured Subordinated Promissory Notes convertible into 16,155,405 shares of Common Stock. Holders Our Common Stock is currently held by approximately 154 holders of record, while our Series D Convertible Preferred Stock is held by 35 holders of record. Dividends We have never declared or paid cash dividends on our capital stock. We currently intend to retain all future earnings for the operation and expansion of our business and, therefore, do not anticipate declaring or paying cash dividends in the foreseeable future. The payment of dividends will be at the discretion of our Board of Directors and will depend on our results of operations, capital requirements, financial condition, prospects, contractual arrangements, any limitations on payments of dividends present in any of our future debt agreements and other factors our Board of Directors may deem relevant. The payment of dividends will also be subject to the requirements of the Delaware General Corporation Law. The information required to be reported by Item 201(d) of Regulation S-K has been included in Item 12 of this Form 10-K. Recent Sales of Unregistered Securities Set forth below is information regarding the issuance and sales of the Company’s securities without registration for the year ended June 30, 2014. As further described in the notes accompanying the financial statements filed herewith, during the year ended June 30, 2014, the Company issued: · 7,205,266 shares of common stock as consideration for services provide by independent contractors and consultants and members of the Board of Directors; 8 · 1,590,110 shares of common stock in relation to the exercise of warrants; · 150,001 shares of common stock for the conversion of Series D preferred stock; · 580,000 shares of common stock for the conversion of accounts payable and debt We are currently conducting a convertible secured debt financing of up to $6,500,000. Such loans will bear interest at 10% per annum and have maturity dates through December 2015. For each dollar loaned we will issue to the purchaser a warrant to purchase one-half (1/2) share of Common Stock at an exercise price of $0.02 per share. The warrants have a term of three years. The principal and interest amounts issued pursuant to this debt financing are represented by convertible notes which are convertible into common stock of the Issuer at a rate of $0.40 per share. In February 2014 the convertible debt financing agreement was amended to provide the purchasers after the amendment date a warrant to purchase one share of Common Stock for each dollar loaned at an exercise price of $.02 per share and a term of three years. The conversion price of the notes issued following the amendment date is $0.20 per share. As of the date of this filing we have received proceeds equal to $4,808,509 of which $4,545,809 was provided by related parties. In July 2014 we initiated a private placement of up to 30,000,000 shares of Common Stock at $0.05 per share including up to 30,000,000 warrants to purchase Common Stock (the “2014 Offering”). The warrants are immediately exercisable, have a term of three years, and have an exercise price of $0.02 per share. As of the date of this filing, we have received proceeds of $1,025,000 in connection with this offering and have issued 20,500,000 shares of Common Stock and 20,500,000 warrants to purchase Common Stock. The placement agent for the unit offering will receive a cash fee equal to 10% of the gross proceeds, excluding proceeds received directly from management or from investing parties introduced by management. The 2014 Offering was made in reliance on the exemption from registration available under Rule 506(c) of Regulation D. Participation in the 2014 Offering was available only to “accredited investors” as such term is defined under Regulation D and we filed a Form D with the SEC also in compliance with Regulation D. Except as otherwise described in the paragraph above with respect to the 2014 Offering, the issuances described above were made in private transactions or private placements intending to meet the requirements of one or more exemptions from registration, including the exemption provided under Section 4(a)(2) of the Securities Act of 1933, as amended (the “Act”). The investors were not solicited through any form of general solicitation or advertising, the transactions being non-public offerings, and the sales were conducted in private transactions where the investor identified an investment intent as to the transaction without a view to an immediate resale of the securities; the shares were “restricted securities” in that they were both legended with reference to Rule 144 as such and the investors identified they were sophisticated as to the investment decision and in most cases we reasonably believed the investors were “accredited investors” as such term is defined under Regulation D based upon statements and information supplied to us in writing and verbally in connection with the transactions. We have never utilized an underwriter for an offering of our securities and no sales commissions were paid to any third party in connection with the above-referenced sales. ITEM 6. SELECTED FINANCIAL DATA As a smaller reporting company, we are not required to provide this information. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of our financial condition and results of operations should be read together with our financial statements and related notes included elsewhere in this report. This discussion and analysis contains forward-looking statements that are based upon current expectations and involve risks, assumptions and uncertainties. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, believed, expected, estimated, projected, suggested or intended. Overview We have developed an interactive laser controller technology that can be used in a wide variety of music, game, education, therapy, lighting and consumer applications. Our Beamz Products can bring music to everyone in a manner that has previously not been possible. By simply interrupting one or more laser beams with their hands, the user can play a wide range of musical instruments and create great music in conjunction with a background rhythm track of original, popular, and children’s songs across numerous music genres, including jazz, blues, hip hop, rock, classical and Latin. Currently, Beamz Products are being used in schools to teach learning concepts, implement therapy protocols and as a sensory solution for children with Autism, as well as in the implementation of therapy protocols to motivate children, adults and seniors to achieve their therapeutic goals through the use of music. Consumers also enjoy the product simply as a form of musical entertainment. 9 Factors That May Influence Future Results of Operations The following is a description of factors that may influence our future results of operations, including significant trends and challenges that we believe are important to an understanding of our business and results of operations. Revenues The generation of recurring revenues through sales and licensing of our current and new Beamz products, technology and content are an important part of our business model. Our first commercial product began shipping in fiscal 2008 at a retail price point of $599 per unit. Sales at that time were achieved through an exclusive distribution arrangement with Sharper Image, who subsequently filed for bankruptcy in early 2008. We refocused our strategy in 2009 to seek alternative sales and distribution channels, and to reduce the price for our consumer product to $199.95. Based on market feedback, we defined and developed a second generation product that had a much lower cost and a broader range of capabilities. A consumer and professional version of the second generation product began shipping in late 2010, allowing us to achieve net revenues of $563,411 and $338,830 in fiscal years ending June 30, 2011 and 2012, respectively. The revenues related to the second generation product continued through fiscal year ending June 30, 2013, with net revenues of $261,949, although the last quarter of fiscal 2013 sales were not material due to the focus on the next generation product that began shipping in September 2013. Our third generation products, Beamz by Flo and Beamz EHC, include many new features based on continuing market feedback – most notably compatibility with Apple computers and iOS devices such as iPhones and iPads, MIDI capability and a smaller form factor. During the fiscal year ended June 30, 2014 net revenues for the third generation product were $362,851. Since inception, our revenues relate primarily to the sale of our Beamz Player and Beamz Pro products. We have now phased out these products and expect our material future revenues to come from our Beamz EHC and Beamz By Flo product families, as well as from sales of music content, therapeutic protocols and lesson plans, all developed to provide a satisfying user experience. Historically, our business has typically been affected by seasonal sales trends primarily resulting from the timing of the holidays in the quarter ending December 31. In the future, as additional markets and distribution channels are developed, our business is expected to be less seasonal. Our revenue recognition policies are more fully described in the “Critical Accounting Policies and Significant Judgments and Estimates” section below. Research and Development Costs Our research and development costs consist primarily of costs associated with the conceptualization, design, testing and prototyping of our various Beamz Products and products under development, and the development of software and content (such as songs, games, and educational content) for such products. This includes the consulting fees, travel and benefits of research and development personnel and contractors; materials and supplies used by our research personnel, sponsored contract research and product development with third parties; and licensing costs. Subject to securing adequate financing, research and development expenses may increase as we: (1) continue to develop enhancements to our product offering; (2) expand our product development efforts for both music, therapeutic and educational content for use with the Beamz product family; and (3) expand research and development to apply our technologies to additional product, market, and technology applications. Selling, Marketing, General and Administrative Expenses Our selling, marketing, general and administrative expenses consist primarily of consulting fees and expenses, advertising and commercial fees and endorsement costs related to our relationship with Flo Rida, sales incentive payments and commissions, travel and benefits; share-based compensation; professional fees, including fees for attorneys and outside consultants; intellectual property protection filings, insurance, marketing costs, and other general and administrative expenses, which include corporate licenses and taxes, postage, office supplies and meeting costs. Our selling, general and administrative expenses are expected to increase due to costs associated with the commercialization primarily of our Beamz EHC products, increased consultant fees and/or headcount necessary to support our anticipated growth in operations, and the additional operational and regulatory burdens and costs associated with operating as a publicly traded company. In addition, we expect to incur additional costs associated with protecting our intellectual property rights as necessary to support our product offerings. Critical Accounting Policies and Significant Judgments and Estimates Our management’s discussion and analysis of our financial condition and results of operations are based on our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”). The preparation of these financial statements requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the financial statements as well as the reported expenses during the reporting periods. We evaluate our estimates and judgments on an ongoing basis. Actual results may differ materially from these estimates under different assumptions or conditions. 10 As an emerging growth company under the JOBS Act, we have elected to use the extended transition period for complying with new or revised accounting standards pursuant to Section 107(b) of the JOBS Act. As a result of this election, our financial statements may not be comparable to companies that comply with public company effective dates for such new or revised standards. While our significant accounting policies are more fully described in the notes to our financial statements included herewith, we believe that the following accounting policies and estimates are most critical to a full understanding and evaluation of our reported financial results. Going Concern. The going concern basis of presentation assumes we will continue in operation throughout the next fiscal year and into the foreseeable future and will be able to realize our assets and discharge our liabilities and commitments in the normal course of business. As discussed below, certain conditions currently exist which raise substantial doubt upon the validity of this assumption. The financial statements do not include any adjustments that might result from the outcome of the uncertainty. The accompanying financial statements as of and for the year ended June 30, 2014, have been prepared assuming that the Company will continue as a going concern. As of June 30, 2014, the Company has yet to achieve profitable operations and is dependent on our ability to raise capital from stockholders or other sources to sustain operations. Ultimately, we hope to achieve viable profitable operations when markets can be developed for our products and sales of our products increase sufficiently to support our costs. The accompanying financial statements do not include any adjustments that might result from the outcome of these uncertainties. These factors raise substantial doubt about the Company's ability to continue as a going concern. In their report attached to our financial statements, our independent registered public accounting firm included an emphasis-of-matter paragraph with respect to our financial statements for the fiscal year ended June 30, 2014, concerning the Company’s assumption that we will continue as a going concern. Management's plans to address these matters include raising additional financing through offering our shares of capital stock in private offerings of our securities and through debt financing if available and needed. However, should the Company be unsuccessful with these financing efforts, it will scale back operations and expects, but has no guarantee, that existing shareholders will continue to support the Company at such reduced levels. The Company plans to become profitable by executing our current sales, marketing, partner and development plans. Collectability of Accounts Receivable. Accounts receivable consist primarily of amounts due from customers from sales of products and is recorded net of an allowance for doubtful accounts and product returns. The allowance for uncollectible accounts and product returns totaled $9,274 and $4,256 as of June 30, 2014 and 2013, respectively. In order to record our accounts receivable at their net realizable value, we assess their collectability. A considerable amount of judgment is required in order to make this assessment, based on a detailed analysis of the aging of our receivables, the credit worthiness of our customers and our historical bad debts, product returns and other adjustments. If economic, industry or specific customer business trends worsen beyond earlier estimates, we increase the allowance for uncollectible accounts by recording additional expense in the period in which we become aware of the new conditions. The majority of our customers are based in the United States and European Union. The economic conditions in the United States and European Union can significantly impact the recoverability of our accounts receivable. Inventory. Inventory is carried at the lower of cost (first-in, first-out method) or net realizable value. All items included in inventory relate primarily to our Beamz products. In determining whether inventory valuation issues exist, we consider various factors including estimated quantities of slow-moving inventory by reviewing on-hand quantities, historical sales and production usage. Shifts in market trend and conditions, changes in customer preferences or the losses of one or more significant customers are factors that could affect the value of our inventories. These factors could make our estimates of inventory valuation differ from actual results. We periodically review our inventory for obsolete items and provide a reserve upon identification of potential obsolete items. With the launch of our next generation product in September 2013, we believed that our second generation products became obsolete and provided a reserve for them in their entirety, in the amount of $100,708, as of June 30, 2013. Valuation allowance for deferred tax assets and liabilities. Deferred tax assets and liabilities are recognized for the estimated future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective income tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in the period that included the enactment date. Valuation allowances are recorded for deferred tax assets when the recoverability of such assets is not deemed more likely than not. We have evaluated the effect of guidance provided by GAAP regarding accounting for uncertainty in income taxes. In that regard, we have evaluated all tax positions that could have a significant effect on the financial statements and determined that we have no uncertain tax positions at June 30, 2014, that could have a significant effect on our financial statements. Our returns after 2011 remain open for examination. 11 Share-based compensation. We account for compensation for all arrangements under which directors, consultants, and others receive shares of stock or equity instruments (including options and warrants) in accordance with FASB ASC Topic 718 “ Compensation – Stock Compensation”, or ASC Topic 505-50 “ Equity Based Payments to Non-Employees ”. Certain of our directors and consultants have been granted long-term incentive awards, primarily restricted Common Stock, which provides them with equity interests as an incentive to remain in our service and align the recipients' interests with those of our equity holders. We estimate the fair value of restricted stock at the date of grant when awards are granted in accordance with ASC Topic 718 and the vesting date when awards are granted under ASC Topic 505-50. Share-based compensation expense is recognized in sales and marketing expenses and general and administrative expenses ratably over the vesting period at the greater of the amount amortized on a straight-line basis or the amount vested. Historically, we have valued the restricted Common Stock based on the per-share closing price as quoted on the OTCQB market Research and development costs. Expenses related to research, design and development of products are charged to research and development costs as incurred. These expenditures include direct salary costs and/or consultant expenses for research and development personnel and contractors, costs for materials used in research and development activities and costs for outside services. Results of Operations Comparison of the Twelve Months Ended June 30, 2014 to the Twelve Months Ended June 30, 2013 Percentage Change Sales, net $ % Cost of goods sold % Depreciation and amortization % Research and development expenses % Sales and marketing expenses % General and administrative expenses % Inventory impairment - % Interest expense, net % Loss on extinguishment of debt % Net loss % Sales, net. Sales, net were $362,851 for the year ended June 30, 2014, compared to $261,949 for the year ended June 30, 2013. The increase was primarily due to the launch of the next generation Beamz Products. 12 Cost of Goods Sold. Cost of goods sold was $307,520 for the year ended June 30, 2014, compared to $141,329 for the year ended June 30, 2013. The increase in cost of goods sold was due to increased fulfillment costs due to the use of two warehouses from September 2013 through March 2014; and, for the year ended June 30, 2014 compared to June 30, 2013, higher revenues, increased shipping costs, and increased royalty fees related to the relationship with Flo Rida. The gross margin decreased to approximately 15% for the year ended June 30, 2014, compared to approximately 46% for the year ended June 30, 2013, and is primarily due to the increased fulfillment and shipping costs of approximately $97,000 and increased royalty fees of approximately $54,000. The Company does not expect additional increases in these fees going forward. Research and Development Expenses. Research and development expenses were $907,055 for the year ended June 30, 2014, compared to $880,379 for the year ended June 30, 2013. This increase was due primarily to the development efforts associated with the third generation Beamz Products, most of which were completed in the first quarter of fiscal 2014, including both hardware development and software compatibility with the Windows, MAC, and iOS (iPhone and iPad) operating systems. Development of software compatible with the Android operating system, however, continued throughout the fiscal year and was completed after the fiscal year end. The periods ending June 30, 2014 and 2013 also include non-cash development contractor expenses of approximately $306,000 and $158,000, respectively associated with stock compensation. Sales and Marketing Expenses. Sales and marketing expenses were $1,731,012 for the year ended June 30, 2014, compared to $1,576,836 for the year ended June 30, 2013. The increase was primarily due to contractor services related to the development of a sales and marketing presence in Europe. The years ending June 30, 2014 and 2013 also include non-cash contractor expenses of approximately $380,000 and $150,000, respectively associated with stock compensation. General and Administrative Expenses. General and administrative expenses were $2,731,517 for the year ended June 30, 2014, compared to $1,717,872 for the year ended June 30, 2013. The increase relates primarily to the issuance of compensatory Common Stock to reward and provide an incentive to our consultants and board of directors and align their interest with our shareholders while conserving cash for expanding marketing, sales and research and development activities. Common Stock was issued by the Company for services and board of directors fees, the contracting with several financial contractors to secure outside financing, and increased legal fees related to the execution of numerous contracts. The periods ending June 30, 2014 and June 30, 2013, include non-cash expenses of approximately $1,544,000 and $563,000, respectively, associated with non-cash compensation (payments for various services were made in stock or bridge loan securities) for directors, the CEO, and other individuals. Inventory Impairment. Inventory impairment charges decreased to zero for the year ended June 30, 2014. With the launch of our next generation product in September 2013, we believed that our older products became obsolete and provided a reserve for them in their entirety, resulting in an inventory impairment charge for the year ended June 30, 2013 of $100,708. Other (Income) Expense, Net. Net other expense was $794,058 for the year ended June 30, 2014, compared to net other expense of $1,084,902 for the year ended June 30, 2013. The net decrease was primarily due to a decrease in the charge in fiscal 2014 as compared to 2013 for the extinguishment of debt in the amount of $85,640 and $499,320, respectively, offset by an increase in interest expense as the result of an increase in debt convertible of approximately $2.6 million during the year ended June 30, 2014. Of the $794,058, non-cash expenses totaled $784,747 Liquidity and Capital Resources Our principal liquidity from inception (2001) to June 30, 2014, came from the sale of equity interests in private transactions and debt financing. As of June 30, 2014, we had issued 32,193,416 shares of Common Stock including the conversion of all shares of Series A, A-1, B, and C Convertible Preferred into shares of Common Stock. We also issued $6,730,208 of notes payable with interest rates between 8% and 10%, which were subsequently converted to Series D Convertible Preferred Stock in June 2011. Through June 30, 2014, the Company received $4,808,509 from the 2013 Secured Convertible Debt of which $4,545,809 was received from related parties, and $1,981,045 was received from the 2012 Bridge Loans of which $1,530,420 was received from related parties. As of June 30, 2014, total paid in capital equaled $18,382,374. During fiscal 2014, we have used approximately $1,011,912 to fund operations. As discussed above, we anticipated incurring additional expenditures during fiscal 2014 and 2015 to pursue our planned business operations, including additional research and development of products and technology. Our ability to continue to execute on these plans is dependent on our ability to generate additional investment proceeds and/or cash flow from sales and operations. In the event that we are unable to raise the necessary funds, we will have to modify our current business plans and may not be able to attract the customers necessary to generate positive income from operations in such case; the business plan would have to be modified to address the funding issues. The past operating expenses and cash needs are not indicative of our current planned operations, as we have completed our development stage this fiscal year and the company has now entered a sales, marketing, and operating business phase. Our plan may require substantially more cash to operate depending upon how quickly new product sales and new distribution channels can be established. However, if funding is not secured and sales do not generate sufficient cash flow, we will be scaled back proportionately. At this time, we are dependent on outside funding to support our operations and anticipate we will need outside funding for at least the next twelve to twenty four months to support our business model. If we are unable to obtain continued outside funding, our operations would be severely impacted and it may not be possible to remain in business. Given current operations, traditional debt financing is not likely and we will have to continue to rely on equity or debt investments from outside non-banking sources. To date we have not had income from operations and our revenues have not been significant enough to be impacted by inflation. 13 As described in further detail above under Item 5, we are currently conducting a convertible debt financing which is meant to address our present liquidity concerns in addition to a private offering of our common stock. During July and August 2014 the Company has received proceeds of $1,025,000 under a $1.5 million private placement and has paid a commission related to same of $62,500. Included in the proceeds is $375,000 from entities controlled by an officer of the Company. However, the present circumstances and our dependence on additional financing, raise substantial doubt about the Company's ability to continue as a going concern. In their report attached to our financial statements, our independent registered public accounting firm included an emphasis-of-matter paragraph with respect to our financial statements for the fiscal year ended June 30, 2014, concerning the Company’s assumption that we will continue as a going concern. Quantitative and Qualitative Disclosures about Market Risk Our exposure to market risk for changes in interest rates relates to our cash equivalents on deposit in demand deposit accounts and certificates of deposit. The primary objective of our cash investment activities is to preserve principal while at the same time maximizing the income we receive from our invested cash without significantly increasing risk of loss. We do not currently use derivative financial instruments. Our cash and investments policy emphasizes liquidity and preservation of principal over other portfolio considerations. Substantially all of our transactions have been denominated in United States dollars; accordingly, we do not have any material exposure to foreign currency rate fluctuations. Off-Balance Sheet Arrangements Since our inception, we have not engaged in any off-balance sheet arrangements, including the use of structured finance, special purpose entities or variable interest entities. Recent Accounting Pronouncements In 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Updates (“ASU”) 2014-15, Presentation of Financial Statements – Going Concern and in May 2014, the FASB issued new accounting guidance related to revenue recognition. ASU 2014-15 requires management to perform an assessment of going concern and under certain circumstances disclose information regarding this assessment in the footnotes to the financial statements. ASU 2014-15 is effective for the Company beginning July 1, 2016. The new revenue recognition standard will replace all current U.S. GAAP guidance on this topic and eliminate all industry-specific guidance. The new revenue recognition standard provides a unified model to determine when and how revenue is recognized. The core principle is that a company should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration for which the entity expects to be entitled in exchange for those goods or services. This guidance will be effective for the Company beginning July 1, 2018 and can be applied either retrospectively to each period presented or as a cumulative-effect adjustment as of the date of adoption. We are evaluating the impact of adopting these new accounting standards on our financial statements. There have been no other recent accounting pronouncements or changes in accounting pronouncements during the year ended June 30, 2014 that are of significance, or potential significance to us. As an emerging growth company under the JOBS Act, we have elected to use the extended transition period for complying with new or revised accounting standards pursuant to Section 107(b) of the JOBS Act. As a result of this election, our financial statements may not be comparable to companies that comply with public company effective dates for such new or revised standards. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a smaller reporting company, we are not required to provide this information. 14 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders of Beamz Interactive, Inc. We have audited the accompanying balance sheets of Beamz Interactive, Inc. as of June 30, 2014 and 2013, and the related statements of operations, changes in stockholders’ deficit, and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Beamz Interactive, Inc. at June 30, 2014 and 2013, and the results of its operations, and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has incurred recurring losses from operations and has had negative cash flows from operations. These factors raise substantial doubt about the Company's ability to continue as a going concern. Management's plans in regard to these matters are described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Certified Public Accountants Phoenix, Arizona October 10, 2014 15 BEAMZ INTERACTIVE, INC. BALANCE SHEETS June 30, 2014 and 2013 ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory, net - Prepaid expenses Total Current Assets Prepaid expenses - long term portion Property and equipment, net - Deposits Total Assets $ $ The Accompanying Notes are an Integral Part of the Financial Statements 16 BEAMZ INTERACTIVE, INC. BALANCE SHEETS (CONTINUED) June 30, 2014 and 2013 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities: Accounts payable $ $ Accrued liabilities Advances from related party - Notes payable, net of discount - current Notes payable - related parties, net of discount - current - Total Current Liabilities Long-Term Liabilities Notes payable, net of discount Notes payable - related parties, net of discount Total Liabilities Commitments and Contingencies - - Stockholders' Deficit: Preferred Stock 10,000,000 shares authorized $.001 par value: Series D Convertible Preferred; 1,300,000 authorized; 796,039 and 811,038 shares issued and outstanding Common Stock, $.001 par value, 40,000,000 shares authorized; 32,193,416 and 22,668,039 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The Accompanying Notes are an Integral Part of the Financial Statements 17 BEAMZ INTERACTIVE, INC. STATEMENTS OF OPERATIONS For The Years Ended June 30, 2014 and 2013 Sales, net $ $ Cost of goods sold Gross profit Depreciation and amortization Research and development expenses Sales and marketing expenses General and administrative expenses Inventory impairment - Loss from Operations ) ) Other Income (Expense): Interest expense ) ) Loss on extinguishment of debt ) ) Loss before provision for income taxes ) ) Provision for income taxes - - Net Loss $ ) $ ) Loss per share Basic and diluted loss per common share $ ) $ ) Weighted average common shares outstanding - basic and diluted The Accompanying Notes are an Integral Part of the Financial Statements 18 BEAMZ INTERACTIVE, INC. STATEMENTS OF CHANGES IN STOCKHOLDERS’ DEFICIT For The Years Ended June 30, 2014 and 2013 Additional Total Series D Convertible Preferred Common Stock Paid In Accumulated Stockholders' Shares Amount Shares Amount Capital Deficit Deficit Balance, June 30, 2012 $ ) $ ) Issuance of Series D Convertible Preferred Stock 28 - - - Conversion of Series D Convertible Preferred Stock ) ) ) - - Issuance of warrants in conjunction with bridge loans - Issuance of stock for services - - - Conversion of debt and interest to equity - - - Exercise of warrants - - - Net loss for the year - ) ) Balance, June 30, 2013 ) ) Conversion of Series D Convertible Preferred Stock ) ) ) - - Issuance of warrants - Issuance of stock for services - - - Conversion of debt, interest, and payables to equity - - - Exercise of warrants - - - Net loss for the year - ) ) Balance, June 30, 2014 $ ) $ ) The Accompanying Notes are an Integral Part of the Financial Statements 19 BEAMZ INTERACTIVE, INC. STATEMENTS OF CASH FLOWS For the years ended June 30, 2014 and 2013 Reconciliation of Net Loss to Net Cash Used by Operating Activities: Net Loss $ ) $ ) Cash flows from operating activities: Depreciation and amortization Non-cash investing and financing for payment of services and interest Amortization of debt discount Allowance for doubtful accounts ) Inventory reserve - ) Inventory impairment - Loss on extinguishment of debt Changes in Operating Assets and Liabilities Accounts receivable ) Inventory ) Prepaid expenses ) Deposits ) Accounts payable ) Accrued liabilities Advances from related parties - Net cash used by operating activities ) ) Cash flows used in investing activities: Purchase of property and equipment ) - Net cash used by investing activities ) - Cash flows from financing activities: Proceeds from exercise of warrants Proceeds from issuance of debt Proceeds from issuance of debt - related parties Net cash provided by financing activities Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ Non-cash investing and financing activities Conversion of debt and interest to common stock $ $ Common stock issued for services $ $ Issuance of warrants $ $ Issuance of preferred stock for license agreement $
